 

 

 

 

 

 

 

 

 

 

 

| UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS. | ~
_ United States of America | . Houston Division
| oy, | Criminal No. H-19-524
| "David Mearis | | EXSUBIT LIST |
| Exhibit List of United States of America. AUSA: | Sherri Zack & Sebastian Edwards
Judge: Kenneth M. Hoyt _ | | Case — Cynthia Horace | Reporter:

 
  

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lo Birth Csxificate of étifcate of (lane Doe #1) /
2 Birth Certificate of (Jane Doe #2) Sf.
4 | Birth Certificate of (Jane Doe #4) Sf
5 | Birth. Certificate of (Jane Doe #5) Y
6 Photo of Jane Doe #1 J
7 Photo of Tattoo — Jane Doe #1 Yo
8 | Photo of Jane Doe #2, oY
(107 | Photo of Jane Doe #4 - Y/Y
11 | Photo of Jane Doe HS “
12 - Photo of Jane Doe 4 Texas 2015 © y
-7_9_1436477196000_3_0)' .
43 Photo of Jane Doe #1 (Texas 2015 |
17.9 1436477196000 3.1) ~ ov
14 | Photo of Jane Doe #1 Texas 2015 : -
: 79 143 6477196000_ 2).7 V.
“16 Blackwood Bail Bonds a I J |
_ (Defendant & Jane Doe #t st

 

 

 

 

 

 

 

 

10/18/2019 9:21 AM.
 

17

OK Bail Bonds Agreement

(Defendant & Jane Doe #1)

 

2la

‘Screen Shot 2016-08-16 at 9.14.16

 

1b |

Screen Shot 2016-08-16 at 9.14.22

 

2Ic

Screen Shot 2016- 08- 16 at 9.15.2]

(Moco Chat with Defendant)

 

21d

Screen Shot 2016-08-16 at 9.17.00

(Moco Chat with Defendant)

 

2le

| Screen Shot 2016-08-16 at 9.17.37

Moco Chat with Defendant &
hoto of. Defendant & White

-| Wagon)

oy

 

Qf

| Screen Shot 2016-08-16 at 9.21.20 |

Moco Chat with Defendant &
efendant Moco Profile Page wi/

‘White Wagon)

 

21g

“Screen Shot 2016-08-16 at 9.21.48"

Moco Chat with Defendant &
hoto of White Wagon Hood

- Ornament)

SON

 

21h

Screen Shot 2016- 08-16. at 9. 30, 07 —

Moco Chat with Defendant &
hoto of White Wagon i in Apt
Parking Lot)

\ my

 

Qi

~ Screen Shot 2016-08-16 at 0.22. 29°

(Moco Chat with Defendant &
hoto of Defendant & Black

Cadillac in Apt Parking Lot) .

\

 

21j

Screen Shot 2016-08-16 at 9.23.16

(Black Cadillac in Parking Lot) »

 

 

21k

 

Screen Shot 2016-08-16 at 9.23.34

(Black Cadillac in Parking Lot)

 

 

 

 

10/18/2019 9:21 AM ©

2

?

 

 
 

| Screen Shot 2016-08-16 at 9.23.49

 

 

 

 

 

 

 

 

 

 

 

 

 

(Photo of Rockridge Place Apts)

 

 

 

211 (Defendant with Tongue Out) Vi.
Screen Shot 2016-08-16 at 9.24.01. -
21m (Defendant Squatting By Black |
adillac) .
a Screen Shot 2016-08-16 at 9.24.43
° 21n Defendant, Tilda, and Unknown . - /
emale) .
d1o | Screen Shot 2016-08-16 at 9.25.23 |
~ (Defendant Holding Himself) V
ap _ | Screen Shot 2016-08-16 at 9.26.28
— 41p (Defendant & UM Holding Liquor) J
d1q | Screen Shot 2016-08-16 at 9.28.47 |
| I .| (ID#2 Moco Chats with Latilda J :
a1, __ | Screen Shot 2016-08-16 at 9.30.02 | /-
| (JD #2 Moco Chats with Latilda)
21s . | Screen Shot 2016-08-16 at 9.34.30. ff
ai; -| Screen Shot 2016-08-16 at 9.44.26: |
(Photo of Defendant & Baby) - J
21u ~ | Screen Shot 2016-08-16 at 9.54.58 of
sty. _| Screen Shot 2016-08-16 at 10.11.18 fo
a (Photo of Apartment) 7
r1w | Screen Shot 2016-08-16 at 10.13.39 i .

 

10/18/2019 9:21 AM
3

 

 
 

atx _ | Screen Shot 2016-08-16 at 10.17.01
(Aerial Photo of Benmar Dr.) 0.

 

. MocoSpace Records — David
22 Mearis”

 

. Mearis Moco$ ace Chats With
(22a Jane Doe #2 P

 

23 MocoSpace Records — Jane Doe #1

 

| 24 — | MocoSpace Records —J ane Doe #2

 

7 Black LG MOD #LGMS345 Phone
opts 7701 (David Meatis)

 

on. David Mearis Texts with J ane Doe
27a | ig |

 

, David Mearis Texts with Jane Doe
_ 27b At

 

, David Mearis Web Histo Sept
27,1 | 95.96, 2015) ry Bep

 

a David Mearis Web History (Oct 9,
272 | 3015) ¥

 

28 Black LG MODE LG-D321 Phone
7702 (Jane Doe #5)

 

 

28a Extracted Contents of Phone

 

 

 

- 10/18/2019 9:21 AM
4 :

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9° | Black Alcatel One Touch MOD |
2 | 4037N Phone -7703 (Jane Doe #5) Jf
29a Extracted Contents of Phone .
30.— ot Black Coolpad Phone MOD / oo
_~* | #3300A -- 7704 (Jane Doe #1). -
31 | LG Metro PCS MOD #LGM5323 -
| Phone -- 7705 Jane Doe #1) WA
31a | Jane Doe #1 Web History (All) J
4, | Jane Doe #1 Web Histot Aug 5,
_ 3Ib- 2015) vy J
31e | Jane Doe #1 Texts to David Mearis fo /
3g | Video of HPD 1306648-15 (LE ff
| Sting) (Jan ane Doe #5) /-
38 | Audio of HPD 1306648-15 CE of
Sting) (Jane Doe #3) Co .
-2q | Backpage Ad Post ID: 27728863 .
39 Backpage #5) Y
AL. Jane Doe #1 & Jane Doe #5 YY
mo Backpage Ads: :
AD Jane Doe #1 & Jane Doe #5 | -
| Backpage Ads ~ VY

 

‘10/18/2019 9:21 AM’
5.

 

 
 

Jane Doe #1 — aio .
Security Income Paperwork

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/18/2019 9:21 AM
6

\

 

 

 

 

Ss
